Citation Nr: 1032166	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  04-35 275	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for fibromyalgia with sleep 
disturbance and gastrointestinal disability, to include as due to 
an undiagnosed illness.

2.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a cardiovascular 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for Gulf War Syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 
1972, and from September 1990 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. 

The case was remanded by the Board in August 2007 to obtain 
additional treatment records and to afford the Veteran a VA 
examination.  A review of the record indicates that the Board's 
directives have been substantially complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Board acknowledges that in its August 2007 remand, the issues 
of sleep apnea, claimed as sleep disturbance, and 
gastrointestinal disability were considered as two separate 
claims for service connection.  As discussed in detail below, 
recent medical evidence shows that the Veteran's sleep 
disturbance and gastrointestinal disability are actually 
symptomatology of his fibromyalgia.  Accordingly the Board has 
recharacterized the issue of service connection for fibromyalgia 
to include sleep disturbance and gastrointestinal disability. 

In July 2009, the Veteran submitted a statement regarding his 
fibromyalgia and irritable bowel syndrome being considered as 
chronic illnesses and not as undiagnosed illnesses.  Normally, 
absent a waiver from the Veteran, a remand is necessary when 
evidence is received by the Board that has not been considered by 
the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Here, however, since the Veteran's 
claims as to those two issues are being granted, the Veteran is 
not harmed by the Board's consideration of the statement.  
Consequently, a remand is not necessary.

On October 13, 2009, in accordance with authority provided 
in 38 U.S.C. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions:  ischemic heart disease, Parkinson's disease, 
and B cell leukemias.  As required by 38 U.S.C. 1116, the 
VA will issue regulations through notice and comment rule-
making procedures to establish the new presumptions of 
service connection for those diseases.  Those regulations 
will take effect on that date that a final rule is 
published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  
On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but 
that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based 
upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  As the Veteran's claim seeking 
service connection for a cardiovascular disability may be 
affected by these new presumptions, the Board must stay 
action on this issue in accordance with the Secretary's 
stay.  Once the planned final regulations are published, 
the adjudication of this issue will be resumed.  

As noted in the Board's August 2007 remand, in his notice of 
disagreement, the Veteran requested service connection for 
hearing loss, rashes, cysts, and an atrophied and painful 
testicle.  A review of the record indicates that the Veteran was 
sent notification in accordance with the Veterans Claims 
Assistance Act of 2000 in November 2004 concerning these issues.  
However, the claims file does not indicate that a decision was 
ever made on these issues.  Therefore, the Board again refers the 
issues of service connection for hearing loss, rashes, cysts, and 
an atrophied and painful testicle to the Agency of Original 
Jurisdiction for appropriate action.




FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The Veteran has fibromyalgia with sleep disturbance and 
gastrointestinal disability that is as likely as not related to 
his military service.

3.  The Veteran has irritable bowel syndrome that is as likely as 
not related to his military service.

4.  Gulf War Syndrome is not a recognizable disease entity.


CONCLUSIONS OF LAW

1.  The Veteran has fibromyalgia with sleep disturbance and 
gastrointestinal disability that was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2009).

2.  The Veteran has irritable bowel syndrome that was incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1113, 1117, 1118, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

3.  Gulf War Syndrome is not a recognizable disease entity.  
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6661 (1995)  60 Fed. Reg. 6661 (February 3, 1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in December 2003, 
before the AOJ's initial adjudication of the claims, and again in 
October 2005, August 2006, and September 2007.   Although the 
complete notice required by the VCAA was not provided until after 
the RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Although the initial notification did not include the criteria 
for assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Veteran was apprised of those criteria in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) and supplemental statements of the case (SSOC) 
reporting the results of its reviews of the issues on appeal and 
the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and Social Security Administration (SSA) records.  The RO also 
secured examinations in furtherance of the Veteran's claims.  VA 
has no duty to inform or assist that was unmet.  

VA opinions with respect to the issues on appeal were obtained in 
July 2008, December 2008, and February 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that VA 
opinions obtained in this case were sufficient, as they were 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  They consider all of the pertinent 
evidence of record, the statements of the appellant, and provide 
explanations for the opinions stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

Finally, there is no sign in the record that additional evidence 
relevant to the issues being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The duty to assist has been fulfilled.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

II.  The Merits of the Claims

The Veteran contends that he has fibromyalgia, irritable bowel 
syndrome, a cardiovascular disability, sleep apnea, a 
gastrointestinal condition, and Gulf War Syndrome related to his 
military service.  He contends that the disabilities are either 
directly related to service or are due to an undiagnosed illness.

Law

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology." Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (emphasis added).  A 
claimant may rely on lay evidence "to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (footnote omitted).  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has also held 
that "the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  

Service connection may also be warranted for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active military, 
naval or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.317 (2009).

Persian Gulf Veteran means a Veteran who, during the Persian Gulf 
War, served on active military, naval, or air service in the 
Southwest Asia theater of operations, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf 
of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the 
Red Sea, and the airspace above these locations.  38 C.F.R. § 
3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi-symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. § 1117(d) warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis. In the case of claims based on 
undiagnosed illness, unlike those for direct service connection, 
there is no requirement that there be competent evidence of a 
nexus between the claimed illness and service.  Further, lay 
persons are competent to report objective signs of illness.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome.  A medically unexplained chronic multi-symptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology that is characterized by overlapping 
symptoms and signs and has features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multi-symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  38 
C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(3). 
Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom illness 
include, but are not limited to, the following: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War; if there is 
affirmative evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence that 
the illness is the result of the Veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).



Analysis

The Veteran's DD 214 from his second period of service confirms 
that he is a Gulf War Veteran with participation in the Southwest 
Asia theater of operations.  His STRs show no treatment for, or 
diagnosis of, any of his claimed disabilities.  

Fibromyalgia with Sleep Disturbance and Gastrointestinal 
Condition

A VA Persian Gulf examination dated in October 2003 reveals that 
the Veteran was diagnosed with gastroesophageal reflux disease 
(GERD).  No etiology was provided.  

A private colonoscopy dated in October 2004 indicates that the 
Veteran was diagnosed with probable Barrett's esophagus; sliding 
hiatal hernia; thickened folds in the duodenal bulb; too numerous 
to count number of small ulcerations in the second and third 
portion of the duodenum; terminal ileum was similar, but less 
numerous small ulcerations; normal colonic mucosa; and grade-1 
internal hemorrhoids.  

A private neurology record dated in December 2004 shows that the 
Veteran complained of numbness and tingling in his toes, hands, 
and left shoulder.  He also had complaints of pain in the left 
shoulder, sharp pain in the left tibial shaft, and pain in the 
left hip.  They were intermittent in nature.  He reported that he 
had had those problems since 1996 and they were getting worse.  
Neurological examination failed to reveal any set pattern.  The 
physician opined that the Veteran's symptoms could be explained 
with peripheral neuropathy.  He was prescribed Neurontin.  
Follow-up records dated from February 2005 through October 2005 
reveal that the Veteran's initial peripheral neuropathy work-up 
was normal.  The use of Neurontin was discontinued due to the 
Veteran developing skin rashes and the Veteran was instead 
prescribed other medications.  Private treatment records continue 
to show the prescription of medication for his symptoms.  Post-
service medical records also reveal the Veteran's complaints with 
fatigue and difficulty sleeping, in addition to gastrointestinal 
complaints.  

The Veteran was afforded a VA general medical examination in 
February 2005.  His claims file was reviewed by the VA examiner.  
The Veteran's various symptoms and medications used to treat his 
symptoms were noted.  Following an exhaustive examination, the 
Veteran's pertinent diagnoses included chronic malaise, fatigue 
and tiredness of unknown etiology since 1991 by history; no 
chronic fatigue syndrome or fibromyalgia as per that examination; 
chronic diffuse joint, muscle and body pain of unknown etiology 
since 1996 by history; sliding hiatal hernia; and sleep apnea by 
history since 1993.  With regards to the diagnosis of sleep 
apnea, the examiner made a notation to please refer to the 
February 2005 psychiatric examination.  

The February 2005 VA psychiatric examination indicates that the 
Veteran reported difficulty falling and remaining asleep.  He 
awoke frequently and was never successful in achieving more than 
three hours of sleep.  No matter when he attempted to sleep, he 
never felt rested or refreshed upon waking.   

A private treatment record dated in April 2005 shows that the 
Veteran was diagnosed with fibromyalgia.  No etiology was 
provided.  

The Veteran underwent a VA Gulf War examination in December 2006.  
He reported numbness and joint pain in the elbows, knees, 
shoulders, and other sites.  He also reported stomach problems of 
a sour stomach, GERD, nausea, etc.  Following an exhaustive 
examination that noted the Veteran's symptoms and pertinent 
medical history, the Veteran's joint pain was opined to be 
unlikely to be rheumatoid arthritis, but fit into fibromyalgia 
and possibly degenerative joint disease based on patterns, 
descriptions, x-ray reports, etc.  The examiner also diagnosed 
the Veteran, in pertinent part, with fatigue and GERD/hiatal 
hernia/Barrett's esophagus.  

The Veteran was afforded a VA examination in July 2008 by the 
same physician who performed the December 2006 examination.  His 
claims file was reviewed.  The examiner noted that the Veteran 
had been diagnosed with fibromyalgia and that private work-ups 
were negative for rheumatoid arthritis.  The Veteran reported 
taking medication for his GERD.  He also reported that he was 
usually fatigued.  The Veteran further reported sharp jabs or 
jolts; three to four seconds of pain in the legs at times and it 
felt as though his legs would not hold him up; then they went 
away.  The Veteran reported variable muscle pains, aches in the 
fingers, cold feet, etc.  The examiner indicated that the Veteran 
had the following symptoms: chronic joint pain; chronic muscle 
pain; malaise; numbness and tingling of the hands; forgetfulness; 
weight problems; and nausea.  Following examination, the Veteran 
was diagnosed in pertinent part with fibromyalgia and 
gastrointestinal disability, including gastritis.  The examiner 
also noted that the Veteran had Barrett's and GERD.  With regards 
to the Veteran's sleep disturbance including sleep apnea, the 
examiner was unable to render a diagnosis without the results of 
the sleep study that was ordered. 

The examiner opined that the symptoms listed above went hand in 
hand with chronic fatigue syndrome, and in turn, chronic fatigue 
syndrome was associated with fibromyalgia, often occurring 
together.  The examiner opined that the Veteran definitely had a 
medically unexplained chronic multisystem illness, which he 
believed included fibromyalgia.  He further opined that he was 
unable to say whether the Veteran had an undiagnosed illness 
without resorting to mere speculation.  

The Veteran underwent a private sleep study in October 2008 as 
ordered in the July 2008 VA examination.  

The Veteran was afforded another examination in December 2008.  
The examination shows that the October 2008 sleep study ruled out 
sleep apnea.  The Veteran reported that his fatigue was not long 
lasting.  He also reported occasional sleep problems.  The 
examiner opined that they were unable to state that the Veteran 
had chronic fatigue syndrome without resort to speculation.  No 
diagnosis was evident for that examination.

With regards to fibromyalgia, the Veteran reported joint pains 
that would lock up his joints, but one at a time.  Private work-
ups were negative for arthritis.  He reported that he had sharp 
pain in the large muscle groups, not really in the joints.  He 
reported that the pains were episodic.  They occasionally were as 
bad as lasting for two to three days after a spike type of pain.  
Other times it would last only severely at about nine out of ten 
(9/10) for three to four seconds, then decrease to about 6/10 for 
about 60 seconds, and then it was about 1-2/10 and could last for 
the rest of the day.  The Veteran reported that he could not move 
when the stabbing pains occurred.  He stated that in that regard, 
he had stiffness but otherwise no significant stiffness, no heat, 
redness or swelling.  The examiner noted that the claims file 
showed that the Veteran had had other evaluations and all 
examinations revealed no significant pathology or arthritic 
condition to account for the Veteran's complaints.  The examiner 
opined that the lack of trigger points made it somewhat difficult 
to ascribe fibromyalgia; the Veteran's symptoms were not classic 
fibromyalgia.  However, the Veteran's symptoms and history 
indicated a best nexus of fibromyalgia.  The examiner concluded 
that the Veteran at least as likely as not had fibromyalgia.  

An additional opinion from the December 2008 examiner was 
obtained in February 2009.  He continued the diagnosis of 
fibromyalgia and opined that he was not able to comment as to 
whether it was related to an undiagnosed illness without resort 
to mere speculation.  With regards to the Veteran's claimed sleep 
apnea, the examiner opined that it was not at least as likely as 
not that the Veteran had sleep apnea or as due to an undiagnosed 
illness.  The examiner noted that the issue of sleep disturbance 
was a symptomatology that was also found in people with 
fibromyalgia with frequent sleep interruptions and fatigue.  The 
examiner concluded that it was at least as likely as not that the 
Veteran's sleep disturbance and fatigue was related to 
fibromyalgia.  With regards to the Veteran's claimed 
gastrointestinal disability, the examiner noted that the issue of 
dysphagia, GERD, and irritable bowel syndrome were often found as 
symptomatology with fibromyalgia.  Therefore, it was opined that 
the Veteran's gastrointestinal disability claimed as abdominal 
problems outlined as GERD and occasional nausea were at least as 
likely as not related to the diagnosis of fibromyalgia.  The 
examiner was unable to comment without resort to mere speculation 
if it was related to an undiagnosed illness.

Here, the evidence shows that the Veteran served in the Southwest 
Asia theater of operations during the Persian Gulf War.  Post-
service, the Veteran has been diagnosed with fibromyalgia with no 
etiology.  The July 2008 examiner opined that it was definitely a 
medically unexplained chronic multi-system illness.  
As noted above, service connection can be granted for Persian 
Gulf War Veterans with medically unexplained chronic multi-
symptom illness such as fibromyalgia if it is manifest to degree 
of 10 percent or more not later than December 31, 2011, and 
existed for six months or more.  

The evidence shows that the Veteran's fibromyalgia is a medically 
unexplained chronic multi-system illness.  Additionally, the 
evidence shows that it has existed for six months or more.  The 
Board will now turn to whether it is manifest to a degree of 10 
percent or more.  In this regard, fibromyalgia is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5025.  

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, 
primary fibromyalgia syndrome) with widespread musculoskeletal 
pain and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or Raynaud's-like symptoms, is to 
be rated 10 percent disabling if the symptoms require continuous 
medication for control; 20 percent disabling if the symptoms are 
episodic, with exacerbations often precipitated by environmental 
or emotional stress or by overexertion, but symptoms that are 
present more than one-third of the time; and 40 percent disabling 
if the symptoms are constant or nearly constant, and are 
refractory to therapy.  A Note to Diagnostic Code 5025 provides 
that widespread pain means pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, anterior 
chest, thoracic spine, or low back) and the extremities.  
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2009).   

Here, based on a thorough review of the evidence, the Board finds 
that the Veteran's fibromyalgia has been shown to be manifest to 
a degree of 10 percent or more.  Additionally, the Board also 
finds that as per the February 2009 VA opinion, the Veteran has 
associated symptomatology of fatigue, sleep disturbance, and 
gastrointestinal disability outlined as GERD and occasional 
nausea.  As noted above, the rating criteria for fibromyalgia 
includes fatigue.  

In light of the Veteran having service in the Southwest Asia 
theater of operations during the Persian Gulf War, his diagnosis 
of a chronic medically unexplained multi-system illness of 
fibromyalgia that has continued for over six months and is 
manifest to a degree of 10 percent or more, associated 
symptomatology of fatigue, sleep disturbance, and 
gastrointestinal disability outlined as GERD and occasional 
nausea, the Board finds that it is at least as likely as not that 
the Veteran has fibromyalgia with sleep disturbance and 
gastrointestinal disability that is related to his military 
service.  Therefore, service connection for fibromyalgia with 
sleep disturbance and gastrointestinal disability is warranted.

Irritable Bowel Syndrome

A letter from W.S., M.D. dated in November 2004 indicates that it 
was entirely within the realm of possibility that the Veteran's 
diarrhea was caused by irritable bowel syndrome.  

The VA general medical examination in February 2005 shows that 
the Veteran was diagnosed, in pertinent part, with irritable 
bowel syndrome by history following an exhaustive examination.  

At the December 2006 VA Gulf War examination the Veteran was 
diagnosed with bowel pattern variability; motility problems were 
suspected.  The examiner found that the Veteran had irritable 
bowel syndrome symptoms, but apparently it was not found on 
biopsies done.  The examiner would have suspected Crohn's 
disease, but his gastroenterologist said no on that.  The 
examiner noted that the Veteran had excellent gastrointestinal 
follow-up on all of his gastrointestinal issues.

At the July 2008 VA examination, the examiner opined that the 
Veteran had a medically unexplained chronic multi-system illness 
that included irritable bowel syndrome.  He was unable to state 
whether the Veteran had an undiagnosed illness without resorting 
to mere speculation.  

The February 2009 VA medical opinion shows that the Veteran's 
irritable bowel syndrome was at least as likely as not related to 
his fibromyalgia.  The examiner opined that it was often found in 
fibromyalgia.  The examiner noted that the complicating factor 
would be whether it was also related to an undiagnosed illness.  
The examiner opined that it was possible, but that they were 
unable to further comment without resort to mere speculation on 
the issue of irritable bowel syndrome and undiagnosed illness.

Here, the evidence shows that the Veteran has been diagnosed with 
irritable bowel syndrome.  The February 2009 VA medical opinion 
indicates that the Veteran's irritable bowel syndrome is 
secondary to his fibromyalgia.  In this regard, the Board 
acknowledges that irritable bowel symptoms are symptoms 
associated with fibromyalgia under the diagnostic code used for 
rating fibromyalgia.  However, the July 2008 examiner 
characterized the Veteran's irritable bowel syndrome as a 
separate medically unexplained chronic multi-system illness.  
Moreover, irritable bowel syndrome is specifically listed as a 
separate medically unexplained chronic multi-system illness.  See 
38 C.F.R. § 3.317(a)(2).  Therefore, affording the Veteran the 
benefit-of-the-doubt, the Board finds that the Veteran's 
irritable bowel syndrome is a separate disability apart from his 
fibromyalgia.  

Since irritable bowel syndrome is a medically unexplained chronic 
multi-symptoms illness, the Board will now turn to whether it has 
existed for six months or more, and whether it is manifest to a 
degree of ten percent or more.  The evidence shows that it has 
existed for six months or more.  Irritable bowel syndrome is 
rated under 38 C.F.R. §4.114, Diagnostic Code 7319, irritable 
colon syndrome.  A 10 percent rating requires that it be moderate 
with frequent episodes of bowel disturbance with abdominal 
distress.  38 C.F.R. §4.114, Diagnostic Code 7319 (2009).  A 
review of the evidence shows that the Veteran's irritable bowel 
syndrome has been manifest to a degree of 10 percent or more.  

In light of the Veteran having service in the Southwest Asia 
theater of operations during the Persian Gulf War, his diagnosis 
of a chronic medically unexplained multi-system illness of 
irritable bowel syndrome that has continued for over six months 
and is manifest to a degree of 10 percent or more, the Board 
finds that it is at least as likely as not that the Veteran has 
irritable bowel syndrome that is related to his military service.  
Therefore, service connection for irritable bowel syndrome is 
warranted.

In granting service connection separately for irritable bowel 
syndrome apart from the symptomatology associated with 
fibromyalgia, the Board is cognizant that VA regulations include 
an anti-pyramiding provision, which provides that the evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
The United States Court of Appeals for Veterans Claims (Court) 
has interpreted the anti-pyramiding provision as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice, or more, 
for the same symptomatology; such a result would overcompensate 
the claimant for the actual impairment of his or her earning 
capacity and would constitute pyramiding.  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  To avoid pyramiding, the critical question 
is whether the symptomatology of one condition is duplicative or 
overlapping with that of another condition.  Esteban, 6 Vet. App. 
at 262.

In this regard, the collective medical evidence indicates that 
the Veteran has diarrhea, constipation, abdominal cramps, loose 
stools, and other symptoms that have been separately attributed 
to a diagnosis of irritable bowel syndrome, and have not been 
included as symptomatology of the Veteran's fibromyalgia.  
Therefore, affording the Veteran the benefit-of-the-doubt, the 
Board finds that separate service connection for irritable bowel 
syndrome is warranted, especially as it is listed separately from 
fibromyalgia as a chronic medically unexplained multi-system 
illness.

Gulf War Syndrome

The Veteran has claimed service connection for Gulf War Syndrome.  
However, "Persian gulf syndrome" is not a disease entity 
currently recognized by VA or within the medical community.  60 
Fed. Reg. 6661 (February 3, 1995).  The same is true for what the 
Veteran and his representative have termed "Gulf War Syndrome."  
Accordingly, service connection for Gulf War Syndrome may not be 
granted.  As discussed thoroughly above, some of the 
symptomatology that the Veteran has attributed to "Gulf War 
Syndrome" has been granted service connection.


ORDER

Entitlement to service connection for fibromyalgia with sleep 
disturbance and gastrointestinal disability, to include as due to 
an undiagnosed illness, is granted.

Entitlement to service connection for irritable bowel syndrome, 
to include as due to an undiagnosed illness, is granted.

Entitlement to service connection for Gulf War Syndrome is 
denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


